DETAILED ACTION
This Office action is in response to Application filed on October 28, 2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of application No. 15/010,872 filed on January 29, 2016 under 35 U.S.C. 121 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2019 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter, "computer-readable medium," which covers transitory embodiment.
Regarding claim 16, the claim limitation, “computer-readable medium" is directed to non-statutory subject matter. The Broadest Reasonable Interpretation (BRI) of a medium is that it covers storage as well as a signal. The BRI includes terms used in the prior art, and a search of the prior art reveals that a computer-readable medium covers a signal. It would be reasonable to interpret a "computer-readable medium" storing a set of instructions as conveying "signal" and other forms of propagation or transmission media to a person of ordinary skill in the art, and therefore the claim is directed to non-statutory subject matter.
Claims 17-20 are also rejected since they are depended upon rejected base claims as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth, III et al. (US 2006/0285500 A1, included in the IDS submitted on December 2, 2019 “Booth”) in view of Elliott (US 6,775,709 B1).
Regarding claims 1, 9, and 16, Booth discloses a method comprising: 
transmitting first DDM/DOM information from a first network device to a second network device wherein the first network device and the second network device are peer devices (peer PE routers periodically exchange packet anomaly statistics involving pseudowire/digital connection [DDM/DOM information], see FIG. 1-2 and ¶ 22); 
updating a storage in the second network device, such that the storage contains DDM/DOM information of the second network device and the first DDM/DOM information from the first network device (each peer PE router maintains its own packet anomaly statistics locally [DDM/DOM information of the second network device] and anomaly statistics received from peer PE routers [DDM/DOM information from the first network device], see FIG. 1-2 and ¶ 22); and 

However, Booth does not explicitly disclose the storage being a database.
Elliott discloses the storage being a database (each router maintains an updated network information in its own database, see 4:7-13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Booth as taught by Elliott, since the modification, as suggested in 4:7-13 of Elliott, enables each router in a network to store and update packet anomaly statistics that are generated locally and received from peer PE routers in its own database in a structured format instead of storing such information in a memory in an unstructured format, thereby allowing each router to access such information quickly even as the size of the stored grows due to increasing size of the network (e.g., a database can handle larger datasets better than a simple text file).
Furthermore, regarding claim 9, Booth discloses a system (a network, see FIG. 1) comprising: 
a memory storage (a memory of the peer PE router, see ¶¶ 10, 22); and 
a processing unit coupled to the memory storage and disposed in a second network device (a processor of the peer PE router, see ¶¶ 10, 22), wherein the processing unit is operative to: 
receiving first DDM/DOM information from a first network device at the second network device (peer PE routers periodically exchange packet anomaly statistics involving pseudowire/digital connection [DDM/DOM information], see FIG. 1-2 and ¶ 22).
Furthermore, regarding claim 16, Booth discloses a computer-readable medium that stores a set of instructions (a memory of a peer PE router storing software, see Fig. 1 and ¶¶ 10, 22) which when executed perform a method, the method executed by the set of instructions comprising: 
receiving first DDM/DOM information from a first network device at a second network device (peer PE routers periodically exchange packet anomaly statistics involving pseudowire/digital connection [DDM/DOM information], see FIG. 1-2 and ¶ 22).
Regarding claims 2, 10, and 17, Booth discloses wherein the first DDM/DOM information comprises a DDM/DOM information maintained at the first network device (each peer PE router maintains its own packet anomaly statistics locally [DDM/DOM information of the second network device] and periodically transmits its own packet anomaly statistics to peer PE routers, see FIG. 1-2 and ¶ 22).
However, Booth does not explicitly disclose table.
Elliot discloses table (each router maintains an updated network information in its own database, see 4:7-13; moreover, databases generally use tables as data structure). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Booth as taught by Elliott, since the modification, as suggested in 4:7-13 of Elliott, enables each router in a network to store and update packet anomaly statistics that are generated locally and received from peer PE routers in its own database in a structured format instead of storing such information in a memory in an unstructured format, thereby allowing each router to access such information quickly even as the size of the stored grows due to increasing size of the network (e.g., a database can handle larger datasets better than a simple text file).
 Regarding claims 3, 11, and 18, Booth discloses wherein evaluating health comprises comparing values in the DDM/DOM information with predetermined warning thresholds (determine if packet loss threshold is reached, see ¶¶ 38-39).

Claims 4-5, 7, 12-13, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Elliot as applied to claims 1, 9, and 16 above, and further in view of Shneorson et al. (US 2010/0332889 A1, “Shneorson”).
Regarding claims 4, 12, and 19, Booth discloses taking remedial action for the link if values in the DDM/DOM information each exceed predetermined warning threshold (determine if packet loss threshold is reached, see ¶¶ 38-39).

Shneorson discloses if a voltage value, a temperature value, and one or more power values each exceed respective predetermined warning thresholds (a host can have multiple threat indicators [TINDs] 80 such as a TIND 83 that is a component of a power system indicating remaining backup battery power which sends type-length-value encoded data, and a TIND 86 that is a temperature/humidity sensor which constantly transmits voltage signals corresponding to the current temperature and humidity, see ¶¶ 23-24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Booth and Elliot as taught by Shneorson, since the modification, as suggested in ¶¶ 1, 23-24 of Shneorson, enables a network operator to manage various risks such as issues with backup battery power and temperature/humidity indicated by corresponding voltage signals, thereby reducing uncertainty in financial and customer risks.
Regarding claims 5, 13, and 20, Booth discloses wherein the first DDM/DOM information is transmitted to the second network device through an OAMPDU (peer PE routers periodically exchange packet anomaly statistics involving pseudowire/digital connection [DDM/DOM information], see FIG. 1-2 and ¶¶ 20, 22).
However, Booth and Elliot do not explicitly disclose transmitted through a TLV extension.
Shneorson discloses transmitted through a TLV extension (a host can have multiple threat indicators [TINDs] 80 such as a TIND 83 that is a component of a power system indicating remaining backup battery power which sends type-length-value encoded data, and a TIND 86 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Booth and Elliot as taught by Shneorson, since the modification, as suggested in ¶¶ 1, 23-24 of Shneorson, enables a network operator to manage various risks such as issues with backup battery power and temperature/humidity indicated by corresponding voltage signals, thereby reducing uncertainty in financial and customer risks.
Regarding claims 7 and 15, Booth and Elliot do not explicitly disclose wherein the first network device and the second network device comprise transceivers in a massively scalable data center.
Shneorson discloses wherein the first network device and the second network device comprise transceivers in a massively scalable data center (hosts can be in a data center comprising multiple buildings, see FIG. 6A-6D and ¶¶ 21, 34).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Booth and Elliot as taught by Shneorson, since the modification, as suggested in ¶¶ 1, 23-24 of Shneorson, enables a network operator to manage various risks such as issues with backup battery power and temperature/humidity indicated by corresponding voltage signals, thereby reducing uncertainty in financial and customer risks.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Elliott and Shneorson as applied to claims 5 and 13 above, and further in view of Jiang et al. (CN .
Regarding claims 6 and 14, Booth, Elliott, and Shneorson do not explicitly disclose wherein the TLV extension comprises at least information identifying the TLV extension as an organization specific TLV.
Jiang discloses wherein the TLV extension comprises at least information identifying the TLV extension as an organization specific TLV (extended OAM is implemented using an organization specific TLV, see FIG. 1 and pg. 3, last ¶-pg. 4, ¶ 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Booth, Elliot, and Shneorson as taught by Jiang, since the modification, as suggested in pg. 2, ¶ 3 of Jiang, extends IEEE 802.3ah OAM capability to implement new functions for Ethernet passive optical network, such as software/firmware upgrades, CPU performance management of the ONU, PON port traffic statistics, user port control, dynamic bandwidth allocation, and key exchange, thereby realizing improved bandwidth capability supported by Ethernet passive optical network while supporting various OAM functions.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Elliot as applied to claim 1 above, and further in view of Jiang.
Regarding claim 8, Booth discloses wherein the first DDM/DOM information is transmitted to the second network device using a protocol (peer PE routers periodically exchange packet anomaly statistics involving pseudowire/digital connection [DDM/DOM information], see FIG. 1-2 and ¶¶ 2, 22).

Jiang discloses using ELOAM protocol (extended OAM can be used in an Ethernet passive optical network [Ethernet link OAM], see pg. 2, last ¶).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Booth and Elliot as taught by Jiang, since the modification, as suggested in pg. 2, ¶ 3 of Jiang, extends IEEE 802.3ah OAM capability to implement new functions for Ethernet passive optical network, such as software/firmware upgrades, CPU performance management of the ONU, PON port traffic statistics, user port control, dynamic bandwidth allocation, and key exchange, thereby realizing improved bandwidth capability supported by Ethernet passive optical network while supporting various OAM functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bellagamba et al. (US 2011/0286324 A1) discloses monitoring reception of incoming link failure detection packets (see FIG. 8 and ¶ 81).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474